Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                          February 4, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 52316-7-II

                                Respondent,

         v.

 JUSTIN RICHARD LESLIE,                                        UNPUBLISHED OPINION

                                Appellant.

       WORSWICK, J. — Justin Leslie appeals from his felony violation of a domestic violence

court order conviction, asserting that the State failed to present sufficient evidence to support the

conviction. Leslie also asserts, and the State concedes, that we must remand to the trial court to

strike the legal financial obligation interest accrual provision from his judgment and sentence. In

his statement of additional grounds for review, Leslie argues that the State engaged in malicious

prosecution. We affirm Leslie’s conviction and remand to the trial court to strike the interest

accrual provision from his judgment and sentence.

                                              FACTS

       Lauren Peterson is a protected party in a no-contact court order issued against Leslie. At

approximately 3:00 a.m. on May 28, 2018, City of Lakewood Police Officer Jordan Feldman

stopped Leslie for driving a vehicle with a broken taillight; Peterson was a passenger in the

vehicle. Officer Feldman ran a records check and saw that the vehicle was registered to Peterson

and that Peterson was a protected party in a no-contact order issued against Leslie. After

confirming Leslie’s and Peterson’s identity, Officer Feldman arrested Leslie.
No. 52316-7-II


         After Officer Feldman read Leslie his Miranda1 rights, Leslie told him that he was aware

of the no-contact order, but Peterson had told him she had either taken care of it or was in the

process of having it dropped. Peterson told Officer Feldman that she was planning to have the

no-contact order dropped. The State charged Leslie with felony violation of a domestic violence

court order.

         Before trial, Leslie stipulated that (1) he had two previous convictions for violating court

orders, (2) he was the subject of a court order prohibiting his contact with Peterson, (3) the no-

contact court order was in effect on May 28, 2018, (4) he had previously received notice of entry

of that no-contact court order, and (5) that he had knowledge of the no-contact order on May 28.

Officer Feldman and Peterson were the only witnesses at trial. Officer Feldman testified

consistently with the facts stated above.

         Peterson testified that she and Leslie were in a dating relationship for ten years and had

three children together. Peterson said that she called Leslie prior to their meeting on May 28 and

told him that she had the no-contact court order against him dropped. After the State confronted

Peterson with a written statement she had submitted to police, Peterson said that she had told

Leslie both that she was going to have the no-contact order dropped and that she already had the

order dropped.

         The jury returned a verdict finding Leslie guilty of violation of a court order. The jury

also returned a special verdict finding that Leslie and Peterson were members of the same family

or household.




1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                   2
No. 52316-7-II


       At sentencing, the trial court imposed an exceptional downward sentence of 24 months of

incarceration and 12 months of community custody based on Peterson’s willing participation in

Leslie’s contact with her. RCW 9.94A.535(1)(a). The trial court found Leslie indigent and

waived all legal financial obligations apart from a mandatory crime victim assessment. Leslie’s

judgment and sentence contains an interest accrual provision that states, “The financial

obligations imposed in this judgment shall bear interest from the date of the judgment until

payment in full, at the rate applicable to civil judgments.” Clerk’s Papers at 194; RCW

10.82.090. Leslie appeals his conviction and the interest accrual provision of his sentence.

                                           ANALYSIS

                                I. SUFFICIENCY OF THE EVIDENCE

       Leslie contends that the State failed to present sufficient evidence to support his felony

violation of a domestic violence court order conviction. Specifically, Leslie contends that the

State failed to present sufficient evidence to support the element that he knowingly violated the

order. We disagree.

       Evidence is sufficient to support a conviction if any rational trier of fact, viewing the

evidence in the light most favorable to the State, could find the elements of the charged crime

beyond a reasonable doubt. State v. Longshore, 141 Wash. 2d 414, 420-21, 5 P.3d 1256 (2000).

When reviewing whether the State presented sufficient evidence in support of a conviction, we

interpret all reasonable inference from the evidence in the State’s favor. State v. Hosier, 157
Wash. 2d 1, 8, 133 P.3d 936 (2006). We consider direct and circumstantial evidence as equally

reliable. State v. Varga, 151 Wash. 2d 179, 201, 86 P.3d 139 (2004). Issues regarding conflicting




                                                 3
No. 52316-7-II


testimony, the credibility of witnesses, and the persuasiveness of evidence are for the trier of fact

and not subject to review. State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       To convict Leslie of felony violation of a domestic violence court order as charged and

instructed here, the State had to prove beyond a reasonable doubt that (1) on May 28, 2018, there

existed a no-contact order applicable to Leslie, (2) Leslie knew of the existence of the order, (3)

Leslie knowingly violated the order, and (4) Leslie had twice been previously convicted for

violating the provisions of a court order. RCW 26.50.110(1)(a)(iii). Leslie stipulated at trial to

elements (1), (2), and (4), and challenges only the sufficiency of evidence in support of element

(3)—that he knowingly violated the court order.

       Leslie argues that the evidence at trial was insufficient to prove he knowingly violated the

no-contact order because Peterson testified that she had told him she dropped the court order

prohibiting his contact with her. This argument fails.

       Leslie told Officer Feldman that he was aware of the no-contact order, but that Peterson

had told him she had either taken care of it or that she was in the process of having it dropped.

Because we view the evidence in the light most favorable to the State, this evidence alone is

sufficient to support a finding that Leslie knowingly contacted Peterson in violation of the no-

contact order.2 Moreover, the jury was not obligated to find Peterson’s testimony credible, and

we are not permitted to review the jury’s credibility determinations on appeal. Thomas, 150
Wash. 2d at 874-75.



2
  The State argues that Leslie’s reliance on Peterson’s testimony cannot support his insufficiency
of the evidence claim in light of the unchallenged jury instruction stating that it is not a defense
to violation of a no-contact order that the protected party invited the contact. Because we resolve
Leslie’s claim on other grounds, we do not address the State’s argument.


                                                  4
No. 52316-7-II


       Here, Leslie stipulated that he had knowledge of the no-contact order that was in effect

on the date he contacted Peterson. Leslie told Officer Feldman that Peterson was in the process

of having the order dropped. And any reasonable jury could find that Leslie’s prohibited contact

with Peterson was made knowingly. Accordingly, sufficient evidence supports Leslie’s

conviction.

                                II. INTEREST ACCRUAL PROVISION

       Next, Leslie argues that we must remand to the trial court to strike a legal financial

obligation interest accrual provision that is not statutorily authorized. The State concedes that

the interest accrual provision should be stricken. We accept the State’s concession.

       RCW 10.82.090(1) now prohibits interest accrual on nonrestitution legal financial

obligations. See also State v. Ramirez, 191 Wash. 2d 732, 747, 426 P.3d 714 (2018). Accordingly,

RCW 10.82.090(1) prohibits the interest accrual provision included in Leslie’s judgment and

sentence, and the trial court should strike the provision.

                            III. STATEMENT OF ADDITIONAL GROUNDS

       In his statement of additional grounds, Leslie contends that the State engaged in

malicious prosecution by not dismissing his charge after Peterson provided a statement that she

told him she had dropped the no-contact order and that she had initiated the contact. Although

the nature of Leslie’s challenge is unclear, he appears to challenge the sufficiency of evidence

supporting his conviction. Having rejected that challenge as argued by counsel, we do not again

address it here.

       Leslie also claims that the prosecutor rewrote a motion that had been previously denied,

and that the trial court granted the motion without providing defense counsel adequate time to



                                                  5
No. 52316-7-II


respond. The nature of Leslie’s claim on this issue is unclear and is not sufficiently developed to

merit judicial review. See RAP 10.10(c) (“[A]ppellate court will not consider a defendant’s

statement of additional grounds for review if it does not inform the court of the nature and

occurrence of alleged errors.”). Additionally, Leslie’s claim on this issue appears to rely on facts

not present in the record on appeal, which are not reviewable on direct appeal. State v.

McFarland, 127 Wash. 2d 322, 335, 899 P.2d 1251 (1995). Accordingly, we do not further address

this claim.

        We affirm Leslie’s conviction and remand to the trial court to strike the interest accrual

provision from his judgment and sentence.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                       Worswick, J.
 We concur:



 Lee, A.C.J.




 Cruser, J.




                                                  6